Citation Nr: 0500974	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  96-13 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office (RO)
in Seattle, Washington



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1946 to April 
1948 and from September 1950 to July 1951.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1995 RO decision that denied 
entitlement to TDIU.  

The veteran offered testimony before the undersigned Veterans 
Law Judge at a hearing held at the RO in July 2003.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

In May 1995, the RO received the veteran's TDIU claim.  
Currently, the veteran is in receipt of a 30 percent 
evaluation for the service-connected psoriasis under 
38 C.F.R. § 4.118, Diagnostic Code 7816, and, a 40 percent 
evaluation for the service-connected right shoulder 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  
The veteran's combined disability evaluation is 60 percent.   

In July 2003, the veteran testified that he received ongoing 
VA treatment for his right shoulder and psoriasis.  While the 
record contains outpatient treatment records dated as late as 
January 2004, there are gaps in the evidence of the veteran's 
treatment history and there are no records associated with 
the veteran's claims folder that reflect more recent 
treatment.  As such, VA is obligated to obtain relevant 
treatment records.  38 U.S.C.A. § 5103A(b),(c) (West 2002).  

Further, VA is required to provide specific notice to 
claimants of the evidence needed to substantiate their 
claims, of what evidence the veteran is responsible for 
obtaining and of what evidence VA will undertake to obtain.  
38 U.S.C.A. § 5103(a) (West 2002).  

This requirement is not met unless VA can point to a specific 
document in the record that provides the necessary notice.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board's review of the claims file shows that, at present, 
the record does not include sufficient medical evidence to 
adjudicate the TDIU claim.  See 38 C.F.R. § 5103A (West 
2004).  

With respect to the veteran assertions regarding TDIU, 
further development is necessary to determine whether the 
veteran's claimed unemployability is due to service-connected 
disability.  The veteran testified that has been forced to 
stop working his job in construction and sales due to his 
right shoulder disability and that his psoriasis still 
affects his head, scalp and body.  

In this regard, recent VA examination reports are silent 
regarding the veteran's functional impairment and the impact 
of the service-connected disabilities on his ability to work.  

As such, VA has a duty to supplement the record by obtaining 
an examination which includes an opinion on what effect the 
appellant's service-connected disability has on his ability 
to work.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing 38 
U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 
4.16(a) (2004).  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should take appropriate steps 
to provide the veteran with a VCAA notice 
letter pertaining to his claims for a 
total rating due to individual 
unemployability based on service-
connected disabilities.  

2.  The RO should obtain any medical 
treatment records for the service-
connected right shoulder and skin 
disabilities from VA for the period from 
May 2003 to  the present.  

3. The veteran should be scheduled for 
the appropriate VA examination(s) to 
determine whether his service-connected 
right shoulder and/or skin disabilities 
preclude him from obtaining and 
maintaining employment.  All indicated 
tests must be conducted.  The claims 
files must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examination report 
must indicate that a review of the claims 
files was made.  The examiner should 
elicit from the veteran and record for 
clinical purposes a full work and 
educational history.  Based on his/her 
review of the claims files, the examiner 
should provide an opinion as to whether 
the service- connected disabilities alone 
preclude the veteran from securing and 
following substantially gainful 
employment consistent with his education 
and occupational experience.  All 
examination results, along with the 
complete rationale for the opinion 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.  

4.  After ensuring that all development 
has been conducted and completed in full, 
readjudicate the issue of entitlement to 
TDIU.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, issue a Supplemental 
Statement of the Case (SSOC) and afford 
the veteran an appropriate opportunity to 
respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




